

115 S72 IS: Counterterror Alert Act of 2017
U.S. Senate
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 72IN THE SENATE OF THE UNITED STATESJanuary 9, 2017Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require that certain information relating to terrorism investigations be included in the NICS
			 database, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Counterterror Alert Act of 2017. 2.Reporting of terrorism investigations to NICS (a)DefinitionsIn this section—
 (1)the term firearm has the meaning given the term in section 921 of title 18, United States Code; (2)the term licensee means a licensed importer, licensed manufacturer, or licensed dealer, as those terms are defined in section 921 of title 18, United States Code;
 (3)the term NICS means the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note); and
 (4)the term terrorism includes international terrorism and domestic terrorism, as defined in section 2331 of title 18, United States Code.
 (b)Inclusion of information in NICSNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a process to ensure that if any person has been or is under a terrorism investigation conducted by the Department of Justice or any other department or agency of the Federal Government, information about such terrorism investigation of the person shall be included in the NICS database.
 (c)Submission of informationThe head of each department or agency of the Federal Government that has information about a person who has been or is under a terrorism investigation conducted by the department or agency shall provide such information to the Attorney General for inclusion in the NICS database under subsection (b).
 (d)Notification of Federal Bureau of InvestigationIf a licensee contacts NICS to request a unique identification number for the transfer of a firearm to a prospective purchaser under section 922(t) of title 18, United States Code, and the prospective purchaser is a person who has been or is under a terrorism investigation conducted by the Department of Justice or any other department or agency of the Federal Government, NICS shall notify the appropriate division of the Federal Bureau of Investigation of the request and pending firearm transfer.